DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 03/16/2021 have been fully considered.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	A newly applied reference by Anderson (Pub. No.: US 2015/0146239 A1) teaches an asset management system configured to receive the asset’s accepted zone from the service agreement and the current location of the asset to determine whether the asset’s current location is within the accepted zone to comply with service agreement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub. No.: US 2015/0146239 A1).

Regarding claim 1, Anderson teaches a security assurance system for a building comprising one or more assets (Fig. 1-3, Abstract), the system comprising:
 	one or more memory devices having instructions stored thereon that, when executed by one or more processors (Fig. 1, shows on one or more servers and computing devices to perform the disclosed functions), cause the one or more processors to perform operations comprising:
 	receiving first data indicating a layout of the building; 
 	generating a 3-dimensional (3D) model of the building based on the first data (Fig. 3, para [0007], “The asset management system includes a visualization tool allowing the asset to be seen on a map, and depending on zoom level, on a building floor plan as well.  The tool also allows different "layers" of the map to be displayed, wherein layers show different attributes of the floor plan.”), the 3D model indicating a location of a first set of the one or more assets within the building (Para [0007], “The asset management system includes a visualization tool allowing the asset to be seen on a map, and depending on zoom level, on a building floor plan as well.  The tool also allows different "layers" of the map to be displayed, wherein layers show different attributes of the floor plan.  The invention further proposes to include the planned location of ”. The asset management system receives the floor plan map from a memory and plots the locations of a first set of the assets, such as asset 14-A, on the map):
 	receiving second data indicating a location of a second set of the one or more assets within the building (para [0014], “During installation of the imaging devices under the contracts, technicians ensure the proper physical placement of all devices and enroll them into an asset management system.  They enter the make, model and serial number of each device as well as their initial locations.”. The asset management system receives the locations of the second set of assets, such as asset 14B-14C, and plots the locations on the map);
 	generating location data for the one or more assets indicating the location of the first set and the second set of the one or more assets within the layout of the building (Fig. 2, the locations of the assets 14-A, 14-B and14-C are plotted on the map);
 	monitoring a status of the one or more assets, the status comprising at least one of a service rule compliance or a regulatory compliance of the one or more assets (Fig. 2, compliance 227, para [0016], “In the example given, asset 14-C is not within its acceptance zone 225-C, while each of assets 14-A and 14-B are within their acceptance zones 225-A, 225-B. Thus, asset 14-C does not comply (N) at 227 with ”); and
 	presenting, via a user interface, at least one of the location data or the status of the one or more assets, the location data presented within the 3D model of the building (Fig. 2 and Fig. 3, show the location or compliance of the assets).
	Anderson fails to expressly teach the assets are security assets. 
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Anderson’s asset management system can be broadly used to monitor different types of assets including security assets. Also, it appears that the type of assets being monitoring would not change the expected performance and results of the system.  
 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Andersn’s assets with any type of assets including security assets.

Regarding claim 2, Anderson teaches the security assurance system of Claim 1, wherein: 
the first data is a digital model of the layout of the building (Fig. 2-Fig. 3, the map is a digital model because the map is being displayed electronically); and 
the second data is received in response to a user scanning asset identification tags associated with the one or more security assets (Fig. 1, each asset has an ID label para [0014], “During installation of the imaging devices under the contracts, technicians ensure the proper physical placement of all devices and enroll them into an asset management system.  They enter the make, model and serial number of each device as well as their initial locations.”. The technician enters the asset identification information followed by the location of the asset). 
 
 	Regarding claim 3, Anderson teaches the security assurance system of Claim 2, wherein the location data of the one or more security assets are presented via the user interface within the digital model of the layout of the building (Fig. 2-Fig. 3).  

Regarding claim 4, Anderson teaches the security assurance system of Claim 1, the operations further comprising: 
 	determining whether to perform a service action for a first security asset of the one or more security assets based on the status of the first security asset; and 
 	generating a work order for the first security asset based on a determination to perform the service action (para [0019], “The asset ” and para [0006], “An acceptance zone about a proposed location of the imaging device visually conveys to the user whether or not the present location exists within a predetermined area.  If not, service level agreements or other contracts specifying the location of the imaging device can be adjusted to accommodate the new location or the imaging device can be moved into the zone to comply with the terms of the agreements.”. The report is a service action to move the non-compliance assets back to the compliance location).  

Regarding claim 5, Anderson teaches the security assurance system of Claim 4, wherein the determination to perform the service action is based on the status of the first security asset indicating at least one of: 
 	the first security asset requires routine maintenance;
 	the first security assets meets a predefined condition indicating that a service rule has been broken; or 
 	the first security asset is not in compliance with regulatory standards (para [0006] and [0019], the asset is not in compliance with the service agreement).  

 	Regarding claim 6, Anderson teaches the security assurance system of Claim 1, the operations further comprising: 
 	receiving third data indicating an updated layout of the building (Fig. 2, the asset management system receives and updates the map with new acceptance locations  225A - 225C for each new asset 14A-14C according to the service agreement);  
 	receiving fourth data indicating a location of the one or more security assets within the updated layout of the building (Fig 2, the system tracks and receives the assets 14A-14C latest locations); 
 	generating updated location data for the one or more security assets indicating the location of the one or more security assets within the updated layout of the building; and 
 	presenting, via the user interface, the updated location data of the one or more security assets (Fig. 2, Para [0016], “By superimposing on the map the acceptance zone 225 about the proposed locations for ”. The map displays the acceptance zones is considered as an updated map because prior to the entry of the new assets, the map did not display the acceptance zones of the new assets. The updated map with the new acceptance zones will continue to update and to display the latest locations of the new assets).  

Regarding claim 7, Anderson teaches the security assurance system of Claim 1, the operations further comprising presenting, via the user interface, at least one of: 
 	an asset monitoring dashboard indicating the status of the one or more security assets; 
 	an asset service dashboard indicating a total number of service events associated with the one or more security assets and a status of the service events; or 
 	an asset compliance dashboard indicating a regulatory compliance status of the one or more security assets (Fig. 2, display the status and compliance of each asset).

	Regarding claim 8, recites a method that is performed by the system of claim 1. Therefore, it is rejected for the same reasons.

	Regarding claim 9, recites a method that is performed by the system of claim 2. Therefore, it is rejected for the same reasons.

	Regarding claim 10, recites a method that is performed by the system of claim 3. Therefore, it is rejected for the same reasons.

	Regarding claim 11, recites a method that is performed by the system of claim 4. Therefore, it is rejected for the same reasons.

	Regarding claim 12, recites a method that is performed by the system of claim 5. Therefore, it is rejected for the same reasons.

	Regarding claim 13, recites a method that is performed by the system of claim 6. Therefore, it is rejected for the same reasons.

	Regarding claim 14, recites a method that is performed by the system of claim 7. Therefore, it is rejected for the same reasons.

	Regarding claim 15, recites a system similar to the system of claim 1. Therefore, it is rejected for the same reasons.

	Regarding claim 16, recites a system similar to the system of claim 2. Therefore, it is rejected for the same reasons.

	Regarding claim 17, recites a system similar to the system of claim 4. Therefore, it is rejected for the same reasons.

	Regarding claim 18, recites a system similar to the system of claim 5. Therefore, it is rejected for the same reasons.

	Regarding claim 19, recites a system similar to the system of claim 6. Therefore, it is rejected for the same reasons.

	Regarding claim 20, recites a system similar to the system of claim 7. Therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Raz (Pub. No.: US 2014/0215630 A1) teaches a compliance audit system to monitor and to determine a compliance score for each assets.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685